USCA11 Case: 20-13272      Date Filed: 04/28/2021   Page: 1 of 7



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-13272
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 1:19-cv-22135-RS



ANNE GEORGES TELASCO,

                                                              Plaintiff-Appellant,

                                     versus

THE FLORIDA BAR,
an unincorporated association,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (April 28, 2021)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13272       Date Filed: 04/28/2021   Page: 2 of 7



      Anne Georges Telasco appeals the district court’s order dismissing her

defamation suit against the Florida Bar. The district court concluded that Telasco’s

complaint was barred by Eleventh Amendment sovereign immunity because the bar

is an official arm of the state. We reach the same conclusion and affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Telasco became a member of the bar in 1992 and started her own firm. Two

years later, she brought an employment discrimination case against a hotel chain on

behalf of eight employees. The case settled for $300,000. In November 1999, a bar

complaint was filed against Telasco related to settlement payments from this case.

The bar opened an investigation into Telasco and audited her finances.

      Telasco, through counsel, reached a settlement with the bar whereby she

would petition the Florida Supreme Court for a disciplinary resignation. Rather than

sign the petition for resignation prepared by her counsel, however, Telasco authored

and submitted her own petition. But she did not seek or obtain permission from the

Florida Supreme Court to resign her bar membership. The disciplinary proceedings

against her therefore continued and Telasco did not appear for the final hearing

before the bar referee. According to Telasco, she never received notice that her

pro se petition for resignation was defective and never received notice of the ongoing

disciplinary proceedings.




                                          2
           USCA11 Case: 20-13272      Date Filed: 04/28/2021    Page: 3 of 7



      In April 2002, the referee issued a report finding that Telasco had engaged in

misappropriation, failed to maintain trust accounting records, and failed to adhere to

required trust accounting procedures. The referee recommended her disbarment. In

July 2002, the Florida Supreme Court adopted the referee’s report and disbarred

Telasco.

      Telasco moved to New York. In 2008, she decided to apply for admission to

the New York Bar. Telasco requested from the Florida Bar a letter of good standing

and a grievance letter. The bar declined to give her a letter of good standing and

sent her a grievance letter, which laid out her disciplinary history and indicated that

she had been disbarred. Telasco then challenged her 2002 disbarment by filing a

petition for a writ of certiorari to the United States Supreme Court, which was

denied.

      In 2018, Telasco again decided to apply for admission to the New York Bar.

She requested from the Florida Bar another grievance letter and a letter of good

standing. The bar sent Telasco a grievance letter, which was identical to the letter it

had sent her in 2008.

      Telasco sued the bar in federal court, bringing claims for defamation per se,

general defamation, and defamation by implication. She alleged that the bar’s 2018

grievance letter had defamed her. Telasco maintained that the bar was liable for her




                                          3
          USCA11 Case: 20-13272      Date Filed: 04/28/2021   Page: 4 of 7



damages under Florida Statutes section 768.28(9)(a) because it had acted

maliciously and in bad faith.

      The bar moved to dismiss Telasco’s complaint, arguing that it was entitled to

Eleventh Amendment sovereign immunity because it was a state agency and had not

consented to being sued in federal court.

      Telasco filed a response in opposition to the bar’s motion. She conceded that

the bar was a “state agency” but argued that section 768.28 authorized her suit.

Florida waived its sovereign immunity by enacting this statute, Telasco argued,

which allowed her suit to proceed because the bar had acted outside the scope of its

authority when it defamed her.

      The district court granted the bar’s motion to dismiss. The district court

concluded that the bar was entitled to sovereign immunity because it was an official

arm of the Florida Supreme Court. The district court rejected Telasco’s argument

that Florida had waived sovereign immunity through its enactment of section 768.28,

concluding that the state’s waiver of sovereign immunity in its own courts did not

amount to a waiver of its Eleventh Amendment immunity in federal courts. Telasco

now appeals the district court’s order dismissing her complaint.




                                            4
          USCA11 Case: 20-13272        Date Filed: 04/28/2021    Page: 5 of 7



                             STANDARD OF REVIEW

      We review de novo a district court’s order dismissing a complaint based on a

grant of Eleventh Amendment sovereign immunity. In re Emp. Discrimination Litig.

Against State of Ala., 198 F.3d 1305, 1310 (11th Cir. 1999).

                                    DISCUSSION

      “The Eleventh Amendment of the United States Constitution bars suits against

states in federal court unless a state has waived its sovereign immunity or Congress

has abrogated it.” Cassady v. Hall, 892 F.3d 1150, 1152 (11th Cir. 2018). This

prohibition “includes state agencies and other arms of the state.” Id. at 1153.

Although a state “may consent to suit against it in federal court,” consent must be

“unequivocally expressed.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 99 (1984). Florida has waived its sovereign immunity in its own courts for

certain torts, Fla. Stat. § 768.28(1), but has not waived its immunity to suit in federal

court, id. § 768.28(18) (“No provision of this section . . . shall be construed to waive

the immunity of the state or any of its agencies from suit in federal court, as such

immunity is guaranteed by the Eleventh Amendment . . . .”).

      The Florida Supreme Court is a state agency for sovereign immunity

purposes. See Uberoi v. Sup. Ct. of Fla., 819 F.3d 1311, 1313–14 (11th Cir. 2016)

(“Sovereign immunity bars Uberoi’s due process claim because the Florida Supreme

Court is a department of the State of Florida.”). The bar is an “official arm” of the


                                           5
          USCA11 Case: 20-13272        Date Filed: 04/28/2021    Page: 6 of 7



Florida Supreme Court and is also shielded by sovereign immunity. Kaimowitz v.

Fla. Bar, 996 F.2d 1151, 1155 (11th Cir. 1993); see also Nichols v. Ala. State Bar,

815 F.3d 726, 732 (11th Cir. 2016) (observing that we have “previously concluded

that the Florida State Bar is an ‘arm of the State’ that enjoys Eleventh Amendment

immunity,” and holding that “the Alabama State Bar is an arm of the state of

Alabama and thus enjoys Eleventh Amendment immunity”). Here, the bar did not

consent to Telasco’s suit against it. The district court therefore correctly concluded

that the bar was entitled to sovereign immunity.

      Telasco maintains that the bar was not entitled to sovereign immunity because

she has a First Amendment right to petition the federal courts to redress her

grievances. But she raises this argument for the first time on appeal. “As a general

rule, an issue raised for the first time on appeal will not be considered.” In re Dukes,

909 F.3d 1306, 1322 (11th Cir. 2018) (quotation omitted). And, in any event, this

argument is foreclosed by our precedent. See Kaimowitz, 996 F.2d at 1155; Cate v.

Oldham, 707 F.2d 1176, 1180–83 (11th Cir. 1983) (applying Eleventh Amendment

sovereign immunity to a First Amendment Petition Clause claim).

      Telasco next argues that the bar waived its immunity two decades ago when

it started the disbarment proceedings. But the state disbarment case against her and

her federal suit against the bar are two entirely separate proceedings. Because




                                           6
           USCA11 Case: 20-13272           Date Filed: 04/28/2021      Page: 7 of 7



Telasco—not the bar—commenced the litigation in federal court, her suit could not

proceed without the bar’s consent. See Pennhurst State, 465 U.S. at 99.

       In sum, the bar is an official arm of the state and did not commence or consent

to these proceedings. Telasco’s suit therefore could not be heard in federal court. 1

       AFFIRMED.




       1
          Because we conclude that the bar was entitled to sovereign immunity, we do not address
its alternative arguments that dismissal was appropriate because: (1) it was entitled to absolute
immunity; (2) the district court lacked jurisdiction under the Rooker-Feldman doctrine; and (3)
Telasco’s complaint failed to state a claim.
                                               7